This is a Non-Final office action for serial number 17/678,157.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1-3, 9,12, 14, 15, 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hall 7,655,318. Hall discloses (Claim 1) an apparatus for supporting an object on a wall, comprising: a bracket including a first end segment, a second end segment and an intermediate hang segment running laterally between the first end segment and the second end segment, wherein the intermediate hang segment includes an upper edge and a lower edge, wherein the lower edge includes a plurality of downwardly extending teeth and a plurality of upwardly extending recesses, wherein the teeth and recesses together define a laterally running hang zone of the intermediate hang segment, wherein the bracket further includes a first side segment extending downward at a first side of the hang zone and a second side segment extending downward at a second side of the hang zone, wherein the first side segment and the second side segment are configured for limiting lateral shifting of the bracket relative to a wall mount structure engaged with the hang zone; (Claim 2) wherein the bracket includes a first lower segment running laterally from the first side segment and spaced below a lateral portion of the hang zone, wherein the first lower segment is configured for limiting upward shifting of the bracket relative to a wall mount structure engaged with the lateral portion of the hang zone; (Claim 3) wherein bracket includes a second lower segment running laterally from the second side segment and spaced below a second lateral portion of the hang zone, wherein the second lower segment is configured for limiting upward shifting of the bracket relative to a wall mount structure engaged with the second lateral portion of the hang zone; (Claim 9) wherein the bracket includes a lower segment running laterally below the hang zone, wherein the lower segment is configured for limiting upward shifting of the bracket relative to a wall mount structure engaged with a lateral portion of the hang zone that is aligned vertically above the lower segment; (Claim 12) wherein the bracket includes at least one lower segment running laterally below the hang zone to define a lateral bracket slot below the hang zone, wherein the at least one lower segment is configured for limiting upward shifting of the bracket relative to a wall mount structure engaged with a lateral portion of the hang zone that is aligned vertically above the at least one lower segment; (Claim 14) a bracket defining a lateral hang slot having an upper edge, wherein the upper edge of the lateral hang slot includes a plurality of downwardly extending teeth and a plurality of upwardly extending recesses, wherein the lateral hang slot includes a lower edge running along at least part of a lateral length of the lateral hang slot, wherein a lateral length of the lower edge is at least forty percent of the lateral length of the lateral hang slot; (Claim 15) wherein the lateral length of the lower edge is at least sixty percent of the lateral length of the lateral hang slot; (Claim 8) an apparatus for supporting an object on a wall, comprising: a bracket including a hang segment running laterally, wherein the hang segment includes an upper edge and a lower edge, wherein the lower edge includes a plurality of downwardly extending teeth and a plurality of upwardly extending recesses, wherein the teeth and recesses together define a laterally running hang zone of the hang segment, wherein the bracket further includes a first side segment extending downward at a first side of the hang zone and a second side segment extending downward at a second side of the hang zone, wherein the first side segment and the second side segment are configured for limiting lateral shifting of the bracket relative to a wall mount structure engaged with the hang zone; (Claim 19) wherein the bracket includes at least one lower segment running laterally below the hang zone to define a lateral bracket slot below the hang zone, wherein the at least one lower segment is configured for limiting upward shifting of the bracket relative to a wall mount structure engaged with a lateral portion of the hang zone that is aligned vertically above the at least one lower segment; (Claim 21) an apparatus for supporting an object on a wall, comprising: a bracket including: a mount portion comprising first mount segment and a second mount segment having respective mount surfaces that lie in a common plane; a hang portion comprising a first end segment, a second end segment and an intermediate hang segment running laterally between the first end segment and the second end segment, wherein the intermediate hang segment includes an upper edge and a lower edge for engaging on a wall mount structure and defining a laterally running hang zone, a first side segment extending downward at a first side of the hang zone and a second side segment extending downward at a second side of the hang zone, wherein the first side segment and the second side segment are configured for limiting lateral shifting of the bracket relative to a wall mount structure engaged with the hang zone; a first extension segment running from the first mount segment to the hang portion, and a second extension segment running from the second mount segment to the hang portion, so as to space the intermediate segment of the hang portion away from the common plane.

[AltContent: textbox (intermediate hang segment  plurality of teeth and recesses)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (first lower segment   second lower segment )][AltContent: arrow][AltContent: textbox (second side segment)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first side segment)][AltContent: textbox (first end segment)][AltContent: textbox (second end segment)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                   
    PNG
    media_image1.png
    256
    462
    media_image1.png
    Greyscale


[AltContent: textbox (later portions)]
    PNG
    media_image2.png
    106
    370
    media_image2.png
    Greyscale

[AltContent: textbox (lateral hang slot  upper edge with plurality of teeth and recesses)][AltContent: textbox (bracket slot )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    256
    462
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (lower edge of lateral hang slot  )][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    256
    462
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-8, 10-13, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall 7,655,318 in view of WO2008089960 (WO960). Hall discloses all of the limitations of the claimed invention except for the free ends of the lower segments, a wall mount structure entry channel, lower edge, lateral bracket slot. WO960 teaches that it is known to have (Claim 4)  wherein the first lower segment has a free end and the second lower segment has a free end, wherein the free end of the first lower segment is spaced laterally from the free end of the second lower segment to provide an upwardly running wall mount structure entry channel to the hang zone; (Claim 5) wherein the first lower segment includes a lower edge that angles upwardly toward the wall mount structure entry channel for guiding a wall mount structure into the wall mount structure entry channel; (Claim 6) wherein the second lower segment includes a lower edge that angles upwardly toward the wall mount structure entry channel for guiding a wall mount structure into the wall mount structure entry channel; (Claim 7) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than sixty percent of the lateral length; (Claim 8) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than thirty percent; (Claim 10) wherein the lower segment includes a free end, and the bracket includes a wall mount structure entry channel to the hang zone, wherein the wall mount structure entry channel is adjacent the free end; (Claim 11) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than thirty percent of the lateral length; (Claim 13) wherein the bracket defines an upwardly running wall mount structure entry channel to the lateral bracket slot; (Claim 16) wherein the lower edge of the hang slot includes a gap therein that defines a wall mount structure entry channel; (Claim 17) wherein the lateral length of the lower edge, excluding a width of the wall mount structure entry channel, is at least seventy percent of the lateral length of the lateral hang slot; (Claim 20) wherein the bracket defines an upwardly running wall mount structure entry channel to the lateral bracket slot.  

[AltContent: arrow][AltContent: textbox (free ends
lower edges)][AltContent: arrow][AltContent: textbox (free ends
lower edges  )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox ( wall mount structure entry channel)]                               
    PNG
    media_image3.png
    723
    587
    media_image3.png
    Greyscale


[AltContent: arrow][AltContent: textbox (lower segments)][AltContent: arrow]                                
    PNG
    media_image3.png
    723
    587
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to have included the wherein the first lower segment has a free end and the second lower segment has a free end, wherein the free end of the first lower segment is spaced laterally from the free end of the second lower segment to provide an upwardly running wall mount structure entry channel to the hang zone; (Claim 5) wherein the first lower segment includes a lower edge that angles upwardly toward the wall mount structure entry channel for guiding a wall mount structure into the wall mount structure entry channel; (Claim 6) wherein the second lower segment includes a lower edge that angles upwardly toward the wall mount structure entry channel for guiding a wall mount structure into the wall mount structure entry channel; (Claim 7) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than sixty percent of the lateral length; (Claim 8) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than thirty percent; (Claim 10) wherein the lower segment includes a free end, and the bracket includes a wall mount structure entry channel to the hang zone, wherein the wall mount structure entry channel is adjacent the free end; (Claim 11) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than thirty percent of the lateral length; (Claim 13) wherein the bracket defines an upwardly running wall mount structure entry channel to the lateral bracket slot; (Claim 16) wherein the lower edge of the hang slot includes a gap therein that defines a wall mount structure entry channel; (Claim 17) wherein the lateral length of the lower edge, excluding a width of the wall mount structure entry channel, is at least seventy percent of the lateral length of the lateral hang slot; (Claim 20) wherein the bracket defines an upwardly running wall mount structure entry channel to the lateral bracket slot as taught by WO960 for the purpose of providing a means for help assist the mounting structure to remain in position within the mounting bracket and prevent shifting downward. 
Claim(s) 4- 8, 10-13, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall 7,655,318 in view of DE941688 (DE688). Hall discloses all of the limitations of the claimed invention except for the free ends of the lower segments, a wall mount structure entry channel, lower edge, lateral bracket slot. DE688 teaches that it is known to have (Claim 4)  wherein the first lower segment has a free end and the second lower segment has a free end, wherein the free end of the first lower segment is spaced laterally from the free end of the second lower segment to provide an upwardly running wall mount structure entry channel to the hang zone; (Claim 5) wherein the first lower segment includes a lower edge that angles upwardly toward the wall mount structure entry channel for guiding a wall mount structure into the wall mount structure entry channel; (Claim 6) wherein the second lower segment includes a lower edge that angles upwardly toward the wall mount structure entry channel for guiding a wall mount structure into the wall mount structure entry channel; (Claim 7) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than sixty percent of the lateral length; (Claim 8) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than thirty percent; (Claim 10) wherein the lower segment includes a free end, and the bracket includes a wall mount structure entry channel to the hang zone, wherein the wall mount structure entry channel is adjacent the free end; (Claim 11) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than thirty percent of the lateral length; (Claim 13) wherein the bracket defines an upwardly running wall mount structure entry channel to the lateral bracket slot; (Claim 16) wherein the lower edge of the hang slot includes a gap therein that defines a wall mount structure entry channel; (Claim 17) wherein the lateral length of the lower edge, excluding a width of the wall mount structure entry channel, is at least seventy percent of the lateral length of the lateral hang slot; (Claim 20) wherein the bracket defines an upwardly running wall mount structure entry channel to the lateral bracket slot.  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (lower segments)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (free ends
lower edges  )]                             
    PNG
    media_image4.png
    275
    175
    media_image4.png
    Greyscale


[AltContent: arrow][AltContent: textbox ( wall mount structure entry channel)]                      
    PNG
    media_image4.png
    275
    175
    media_image4.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hall to have included the wherein the first lower segment has a free end and the second lower segment has a free end, wherein the free end of the first lower segment is spaced laterally from the free end of  second lower segment to provide an upwardly running wall mount structure entry channel to the hang zone; (Claim 5) wherein the first lower segment includes a lower edge that angles upwardly toward the wall mount structure entry channel for guiding a wall mount structure into the wall mount structure entry channel; (Claim 6) wherein the second lower segment includes a lower edge that angles upwardly toward the wall mount structure entry channel for guiding a wall mount structure into the wall mount structure entry channel; (Claim 7) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than sixty percent of the lateral length; (Claim 8) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than thirty percent; (Claim 10) wherein the lower segment includes a free end, and the bracket includes a wall mount structure entry channel to the hang zone, wherein the wall mount structure entry channel is adjacent the free end; (Claim 11) wherein the hang zone has a lateral length, wherein a width of the wall mount structure entry channel is no more than thirty percent of the lateral length; (Claim 13) wherein the bracket defines an upwardly running wall mount structure entry channel to the lateral bracket slot; (Claim 16) wherein the lower edge of the hang slot includes a gap therein that defines a wall mount structure entry channel; (Claim 17) wherein the lateral length of the lower edge, excluding a width of the wall mount structure entry channel, is at least seventy percent of the lateral length of the lateral hang slot; (Claim 20) wherein the bracket defines an upwardly running wall mount structure entry channel to the lateral bracket slot as taught by DE688 for the purpose of providing a means for help assist the mounting structure to remain in position within the mounting bracket and prevent shifting downward. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional means for supporting mounting structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631